In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 17-2543
BRENDA LEAR SCHEIDLER,
                                               Plaintiff-Appellant,
                                v.

STATE OF INDIANA, et al.,
                                            Defendants-Appellees.
                    ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
      No. 1:14-cv-937-WTL-DML — William T. Lawrence, Judge.
                    ____________________

   ARGUED OCTOBER 24, 2018 — DECIDED JANUARY 25, 2019
                ____________________

   Before BAUER, MANION, and BRENNAN, Circuit Judges.
   MANION, Circuit Judge. Brenda Lear Scheidler worked for
the Indiana Department of Insurance (“IDOI”). She sought
accommodations for disabilities related to her mental health.
She asked, among other things, that her coworkers not startle
her. She received these accommodations for several years. But
on May 28, 2013, a frustrated supervisor reached toward
Scheidler and said, “I could just strangle you.” An
investigation into this workplace incident discovered that
2                                                        No. 17-2543

several months earlier Scheidler commented in an elevator
about a coworker’s apparent promotion prospects: “It’s who
you know and who you blow.”
    IDOI terminated Scheidler. She sued it for disability
discrimination, retaliation, and other claims. She lost some
claims at summary judgment and she lost the rest at trial. She
appeals summary judgment and an evidentiary decision.
Finding no reversible error, we aﬃrm.
                               I. Facts
   Scheidler1 began working for Indiana in a prison in 1999.
She learned an inmate wrote in his diary he wanted to torture
her sexually. Scheidler reacted emotionally and left her
employment and sought medical treatment for the trauma. In
2006, she began working at IDOI as a clerical assistant. She
received good reviews, promotions, and no discipline until
the termination at issue here.
    In 2009, IDOI hired a recently released oﬀender. This
apparently scared Scheidler, and as a result she was
diagnosed with depression, bipolar disorder, and post-
traumatic stress disorder. She took FMLA leave. When she
returned, she discussed her condition with her supervisor,
Cindy Donovan, and asked her to comment on any changes
in Scheidler’s behavior. Scheidler also told other employees,
including Annette Gunter and Ronda Ankney, about the
diagnosis. Scheidler asked them not to startle her, be loud, or
approach suddenly. She says she received these


1 At all relevant times while working Lear was her surname. She later
married and added her spouse’s name. On appeal she refers to herself as
“Scheidler,” so we do, too.
No. 17-2543                                                              3

accommodations and for several years did not have any
further problems at work until May 28, 2013.
   Gunter and Ankney are sisters-in-law. In 2010, Scheidler
began carpooling with them. By 2013, Gunter supervised
Scheidler for some purposes.
    In 2013, Scheidler applied for a particular position within
IDOI. Mary Ann Williams, another IDOI employee, also
applied. As Scheidler, Gunter, and Ankney left work one day
in March or April 2013, they noticed Williams was not at her
station. According to Ankney, Scheidler said, “Oh, it looks
like Mary Ann is still upstairs in her interview for her
government job.”
   “Brenda, don’t we all have government jobs? We’re all
State employees,” Ankney responded.
   “Well, I mean for her federal job upstairs … I’m sure she’ll
get it because … it’s who you know and who you blow,”
Scheidler said in the elevator.2 Ankney and Gunter told
Scheidler they disapproved, but did not report this comment
until several months later.
   On May 28, 2013, Scheidler went to Gunter’s oﬃce after
getting an email from Donovan about redistribution of duties.
Scheidler sought clarification. Gunter said she did not know
any more than Scheidler did. After Scheidler left, Gunter went




2 The briefs and record report different versions of this comment. But both

Scheidler and Ankney testified Scheidler said, “It’s who you know and
who you blow.”
4                                                             No. 17-2543

to Ankney’s cubicle and said, “I don’t know what I’m going
to do if I don’t string her up by the end of the week.”3
    Overhearing the comment as she walked by, Scheidler
asked, “Are you talking about me?” Gunter turned, stretched
her arms out, leaned into Scheidler, made a choking motion,
and said, “I could just strangle you.” This startled Scheidler.
A heated exchange ensued. Scheidler mentioned Gunter’s
medication. Gunter indicated Scheidler should quit. Gunter
said she wanted to end the carpool. We refer to this encounter
as the “cubicle episode.” Scheidler told Donovan about it, but
did not want a formal investigation. But Donovan notified HR
Director Katie Dailey and the State Personnel Department
(“SPD”). Jeﬀrey Hendrickson of SPD investigated. He
interviewed Scheidler and others, including Gunter, and
learned of the “blow” comment. He then met with IDOI
Commissioner Stephen W. Robertson and conveyed the facts.
Robertson made the disciplinary decisions. He decided to
issue a written reprimand to Gunter for her inappropriate
conduct during the cubicle episode. He decided to terminate
Scheidler. IDOI terminated her on July 8, 2013. The reason for
this termination is, of course, the heart of this case. Scheidler
claims IDOI terminated her for unlawful reasons. But IDOI
argues it terminated her because of her two instances of
inappropriate conduct: her “blow” comment in the elevator
and her participation in the cubicle episode.




3 The briefs and record also report different versions of this statement. The

differences are immaterial here. We present the version quoted by Gunter
during her trial testimony.
No. 17-2543                                                    5

                    II. Procedural Posture
    Scheidler filed twice with the E.E.O.C. She received notices
of right to sue on both charges. She also pursued
administrative relief under Indiana Code 4-15-2.2-24, 42. An
ALJ found in her favor on her disability-based retaliation
claim but found in IDOI’s favor on her other claims. The State
Employees’ Appeals Commission aﬃrmed, and remanded to
set damages. But the parties agreed to stay those state
proceedings pending resolution of the federal case.
   Scheidler filed a complaint with the district court and
amended it twice. The second amended complaint brought
three counts against Indiana and IDOI Commissioner
Stephen W. Robertson, in his oﬃcial and personal capacities.
    Count 1 (“Disability Discrimination”) alleged Defendants
discriminated against her because of her disability “by failure
to accommodate, discrimination and retaliation,” in violation
of 42 U.S.C. §§ 1981a, 12112, and 12203; 29 U.S.C. § 794; related
sections; and Indiana disability laws.
   Count 2 (“Sex Discrimination”) alleged Defendants
discriminated against her because she is female, in violation
of 42 U.S.C. §§ 1981a, 1983, 2000e-2, 2000e-5, and related
sections.
   Count 3 (“Retaliation”) alleged Defendants discriminated
against her “because she opposed and complained about
discrimination and exercised her rights to free speech,” in
violation of 42 U.S.C. §§ 1981a, 1983, 2000e-3, 2000e-5, 12112,
and 12203; 29 U.S.C. § 794; related sections; Indiana
whistleblower laws; and the First Amendments of the United
States and Indiana.
6                                                            No. 17-2543

    We share the court’s observation that the second amended
complaint does not clearly state what claims Scheidler
asserts.4 She abandoned some claims. Defendants moved for
summary judgment on all remaining claims. She clarified in
her brief responding to this motion that she pursued claims of
disability discrimination, failure to accommodate, and
retaliation for making complaints of sex and disability
discrimination. The court construed her disability claims as
arising under the ADA and the Rehabilitation Act and her
retaliation claims as arising under those statutes and Title VII
of the Civil Rights Act.
   On grounds not raised by Defendants, the court granted
summary judgment to Robertson on all claims.
    The court denied summary judgment on the ADA and
Rehabilitation Act claims against Indiana for disparate
treatment due to disability. The court found enough evidence
on the prima facie case and pretext to require trial.
    The court granted summary judgment to Indiana on the
claim for sex-based retaliation under Title VII. Scheidler
argued her “blow” comment was a complaint of sex
discrimination and claimed IDOI terminated her in response
to this complaint. But the court determined she could not
show she engaged in statutorily protected activity requisite
for a retaliation claim because subjectively she did not have a


4 For example, disability and sex discrimination cannot violate § 1983. See
Gillo v. Gary Cmty. Sch. Corp., No. 2:14-CV-99-JVB-JEM, 2016 WL 4592200,
at *4 (N.D. Ind. Sept. 2, 2016) (collecting cases and noting § 1983 does not
create substantive rights susceptible to violations). And we do not think
“First Amendment” of Indiana’s Constitution means what she thinks. But
we do not hold these discrepancies against her.
No. 17-2543                                                  7

sincere, good-faith belief she opposed an unlawful practice
and because objectively her complaint did not involve
discrimination prohibited by Title VII. Without a statutorily
protected activity, this retaliation claim fell.
    The court also granted summary judgment to Indiana on
the disability-based retaliation claim. Scheidler claimed IDOI
terminated her in retaliation for complaining of disability
discrimination. But the court noted she did not clearly
articulate what her complaint of disability discrimination
was. The closest she came to articulating a complaint of
disability discrimination, according to the court, was: “When
[Scheidler] complained to human resources about Annette
Gunter threatening her and making a strangling motion at
[her], she told human resources that she suﬀered from bipolar
disorder and PTSD and that is why the situation startled and
upset her more than it might other people.” But the court
concluded she only raised her conditions to explain her
reaction to Gunter, not to complain anyone discriminated
because of disability. So the court determined she failed even
to create an inference of statutorily protected activity.
    Finally, the court granted summary judgment for Indiana
on the failure-to-accommodate claim, concluding it was
simply her disability-discrimination-disparate-treatment
claim worded diﬀerently because the accommodation she
sought that IDOI failed to give was treatment equal to Gunter.
   So the only claims at trial were for disparate treatment due
to disability discrimination against Indiana under the ADA
and the Rehabilitation Act. The jury gave a defense verdict.
   Scheidler appeals the order granting partial summary
judgment and an evidentiary ruling during trial. We review
8                                                     No. 17-2543

summary judgment de novo, and will aﬃrm when—viewing
the evidence in the light most favorable to the nonmovant and
drawing all reasonable inferences in its favor—there is no
genuine issue of material fact and the movant is entitled to
judgment as a matter of law. Barbera v. Pearson Educ., 906 F.3d
621, 628 (7th Cir. 2018). We may aﬃrm summary judgment
for reasons not articulated by the district court so long as the
record supports them, the district court adequately
considered them, and the nonmovant had an opportunity to
contest them. Gerhartz v. Richert, 779 F.3d 682, 685 (7th Cir.
2015).
    A party generally forfeits issues and arguments raised for
the first time on appeal. CNH Indus. Am. v. Jones Lang LaSalle
Am., 882 F.3d 692, 705 (7th Cir. 2018). A party also generally
forfeits issues and arguments it fails to raise in its initial
appellate brief. Holman v. Indiana, 211 F.3d 399, 406 (7th Cir.
2000). Insuﬃciently developed issues and arguments are also
forfeited. United States v. Austin, 806 F.3d 425, 433 n.2 (7th Cir.
2015).
                          III. Analysis
A. Redundant claims?
    Scheidler first argues the court erred by concluding her
failure-to-accommodate claim was the same as her disability-
discrimination-disparate-treatment claim. The law recognizes
the existence of separate claims. The ADA forbids certain
types of disability discrimination: “No covered entity shall
discriminate against a qualified individual on the basis of
disability in regard to job application procedures, the hiring,
advancement, or discharge of employees, employee
compensation, job training, and other terms, conditions, and
No. 17-2543                                                   9

privileges of employment.” 42 U.S.C. § 12112(a). The ADA
then defines “discriminate against a qualified individual on
the basis of disability” to include disparate treatment and
failure to accommodate: “not making reasonable
accommodations to the known physical or mental limitations
of an otherwise qualified individual with a disability who is
an applicant or employee … .” 42 U.S.C. § 12112(b)(5)(A).
    A claim for disparate treatment based on disability under
the ADA (and the Rehabilitation Act, with immaterial
nuances) requires proof (1) plaintiﬀ was disabled; (2) plaintiﬀ
was qualified to perform essential functions with or without
reasonable accommodation; and (3) disability was the “but
for” cause of adverse employment action. Monroe v. Ind. Dep’t
of Transp., 871 F.3d 495, 503–04 (7th Cir. 2017); Felix v. Wis.
Dep’t of Transp., 828 F.3d 560, 568 (7th Cir. 2016).
   A claim for failure to accommodate under the ADA (and the
Rehabilitation Act, generally) requires proof (1) plaintiﬀ was
a qualified individual with a disability; (2) defendant was
aware of his disability; and (3) defendant failed to
accommodate his disability reasonably. E.E.O.C. v. AutoZone,
809 F.3d 916, 919 (7th Cir. 2016); Brumfield v. City of Chicago,
735 F.3d 619, 630 (7th Cir. 2013). So two separate claims are
possible under each statute.
    But neither Scheidler’s second amended complaint nor her
statement of claims is clear regarding failure to accommodate.
The closest Scheidler comes to advancing a failure-to-
accommodate claim is under the theory that she asked her
coworkers not to startle her, but Gunter threatened to strangle
her. Yet Scheidler’s own statement of claims tends to
undermine even this theory, because there she admitted: “The
10                                                          No. 17-2543

State accommodated [my] disability before [I] complained
about discrimination in May 2013.”
    Scheidler’s appellate brief is clearer. In the section arguing
the court erred by conflating the failure-to-accommodate
claim with the disparate-treatment claim, she asserts “the
district court ignored the fact that Gunter failed to
accommodate Scheidler on May 28, 2013 by raising her voice,
making a strangling motion at Scheidler, and threatening
her.” (Appellant’s Br., DE 20 at 26.) The brief does not mention
any failure to accommodate unrelated to the cubicle episode.
    In any event, even viewing the facts in the light most
favorable to her and drawing all reasonable inferences for her,
we conclude summary judgment against her on the failure-to-
accommodate claim was appropriate. The cubicle episode
was an isolated, “one-oﬀ” event. She does not allege a failure
to accommodate apart from the cubicle episode. Indeed, she
acknowledged there were no problems involving a failure to
accommodate other than the cubicle episode.5



5 In 2009, “Scheidler asked that her coworkers not startle her, not make
any loud noises, and not approach her suddenly because the PTSD made
her very jumpy. Scheidler continued to request those accommodations,
and Donovan only told Scheidler once that ‘something is a little different’
about her behavior, which Scheidler corrected. There were no problems
after that until [the cubicle episode in] May 2013 when Scheidler
complained to Gunter and Donovan that Gunter told Scheidler that
Gunter would like to strangle Scheidler, Gunter moved her hands toward
Scheidler’s throat, and Gunter told Scheidler that Scheidler should leave
and get another job.” (Appellant’s Br., DE 20 at 6–7, internal citations
omitted.) “Scheidler had previously requested accommodations of not
being startled, not having loud noises made around her, and not being
approached suddenly, due to her disability, and Donovan, as well as
No. 17-2543                                                                  11

   “Reasonable accommodation under the ADA is a process,
not a one-oﬀ event.” Cloe v. City of Indianapolis, 712 F.3d 1171,
1178 (7th Cir. 2013), overruled on other grounds by Ortiz v.
Werner Enters., 834 F.3d 760, 764 (7th Cir. 2016). Here,
Scheidler has adduced no evidence that the interactive
process broke down. Even accepting as we do for present
purposes that she is disabled, that she asked her employer for
reasonable accommodations, and that Gunter breached the
arrangement on one occasion by threatening to strangle
Scheidler, we cannot escape the facts that Scheidler otherwise
received all the treatment she requested regarding her
disability, that she reported this singular cubicle episode to
Donovan, and that no further problems occurred. IDOI
addressed Gunter’s misconduct by reprimanding her. That
the reprimand did not benefit Scheidler because IDOI
terminated her the same day is of no moment because IDOI
was allowed to terminate her for her misconduct during the
elevator episode plus her misconduct during the cubicle
episode, even if her disability precipitated that misconduct.6
   We do not hold a single event could never support a claim
for failure to accommodate. We merely conclude on this

Gunter, Ankney, and … other coworkers, had granted those
accommodations before this incident.” (Id. at 10.)
6Felix, 828 F.3d at 568–69; Pernice v. City of Chicago, 237 F.3d 783, 785 (7th
Cir. 2001) (“[A]n employee can be terminated for violations … even if the
… violations occurred under the influence of a disability.”); Palmer v.
Circuit Court of Cook Cty., Ill., 117 F.3d 351, 352 (7th Cir. 1997) (“There is no
evidence [plaintiff] was fired because of her mental illness. She was fired
because she threatened to kill another employee. The cause of the threat
was … her mental illness … . But if an employer fires an employee because
of … unacceptable behavior, the fact that that behavior was precipitated
by a mental illness does not present an issue under the [ADA].”)
12                                                   No. 17-2543

record the single cubicle episode does not support this claim.
Any error in conflating the claim for failure to accommodate
with the claim for disparate treatment was therefore harmless.
B. Retaliation
   Scheidler next argues the court erred in granting summary
judgment on her retaliation claims.
1. Title VII retaliation
   Title VII bans employers from retaliating against
employees who exercise rights under it. Title VII protects
“any … employees” who “opposed any practice” banned by
the statute, or who “made a charge, testified, assisted, or
participated in any manner in an investigation, proceeding, or
hearing” under the statute. 42 U.S.C. § 2000e-3(a).
    A retaliation claim requires statutorily protected activity,
which generally involves subjective and objective factors:
“The plaintiﬀ must not only have a subjective (sincere, good
faith) belief that he opposed an unlawful practice; his belief
must also be objectively reasonable, which means that the
complaint must involve discrimination that is prohibited by
Title VII.” Hamner v. St. Vincent Hosp. and Health Care Ctr., 224
F.3d 701, 707 (7th Cir. 2000), overruled on other grounds by
Hively v. Ivy Tech Cmty. Coll. Ind., 853 F.3d 339 (7th Cir. 2017).
    Scheidler claims her elevator comment—“It’s who you
know and who you blow”—was statutorily protected activity.
But the court held she failed both the subjective and objective
factors because she did not have a sincere, good-faith belief
she opposed an unlawful practice and because her comment
did not involve discrimination prohibited by Title VII. The
court noted she testified she did not think her comment was
sexual. She told the ALJ she did not think “blow” had a sexual
No. 17-2543                                                             13

connotation and she meant merely “[b]lowing hot air.”7 The
court noted the possibility a comment could be interpreted to
involve a sex act does not make it a complaint of sex
discrimination. And the court noted she had not provided any
evidence she rooted her comment in her gender.8
    Scheidler argues the court erred because the IDOI
considered the comment to be a complaint of quid pro quo
sexual harassment, and an employer’s mistaken belief that an
employee engaged in protected activity sustains retaliation.
For support, she cites Heﬀernan v. City of Paterson, N.J., 136 S.
Ct. 1412, 1418–19 (2016). But it is distinguishable. It involved
a First Amendment claim, not a Title VII retaliation claim.
Certainly we are open to persuasion by analogy, but she does
not develop suﬃcient arguments for this, and we decline to
make them for her. Also the cases are factually
distinguishable. In Heﬀernan, defendant mistakenly thought
plaintiﬀ engaged in protected political speech, and punished
him. But in our case, neither party thought the comment was


7“Blow” has various potential meanings. Another Lear famously hurls it
without obvious sexual innuendo: “Blow winds … ! Rage, blow!” William
Shakespeare, King Lear, Act III, sc. ii.
8 Even later, at trial, Scheidler did not characterize “blow” as sexual: “I
meant it’s who you know; and when I say, ‘It’s who you blow,’ you know
you got somebody that you talk most up to, that knows you in your
private life. Her husband … had been president of the Indiana Insurance
Association. So she was and her husband was known … by the
Commissioner.” Scheidler did not testify she meant to accuse anyone of
quid pro quo sexual harassment. She did not testify she meant anyone
expected her, as a woman, to give sex to get ahead in her job. She did not
explain her comment in relation to her gender. Instead, she testified she
only meant to complain about favoritism because Williams and her
husband knew the Commissioner. That complaint isn’t protected here.
14                                                 No. 17-2543

an actual complaint of sexual harassment or discrimination.
That characterization apparently only arose late in litigation.
Scheidler’s reliance on Thompson v. North American Stainless,
562 U.S. 170, 173–79 (2011), is also misplaced. That case
merely stands for the proposition that a person aggrieved by
retaliation has standing to sue for it even if that person did
not engage in the protected activity but someone else did.
Neither of these cases requires the conclusion that the
subjective component of the Title VII protected-activity
inquiry is obviated if the employer mistakenly thinks the
employee engaged in statutorily protected activity.
    Besides, she oﬀers no evidence that her complaint satisfies
the objective factor. She oﬀers no evidence—and does not
even claim—that the Commissioner (or anyone else with
IDOI) asked for or received a sex act from Mary Ann Williams
(or anyone else) in exchange for a promotion or any other
employment benefit. She oﬀers no evidence that her elevator
comment concerned actual discrimination prohibited by Title
VII. So the court did not err in granting summary judgment
on the Title VII retaliation claim.
2. Disability-based retaliation
    Surviving summary judgment on disability-based
retaliation requires showing (1) statutorily protected activity;
(2) adverse employment action; and (3) causal connection.
Guzman v. Brown Cty., 884 F.3d 633, 642 (7th Cir. 2018). The
court granted summary judgment against this claim because
Scheidler failed to show statutorily protected activity. She
argues the court ignored several protected activities.
   First, she argues the court ignored her complaint about
disability discrimination to Gunter during the cubicle episode.
No. 17-2543                                                  15

There, Scheidler explained that when Gunter (who did not
have a disability) was upset and took Xanax, she was allowed
to move out of her position. But when Scheidler (who has a
disability) was upset, she was not given the same opportunity.
Scheidler cites her testimony before the ALJ. But there are
numerous problems with this argument. Foremost among
them is forfeiture. In the cited testimony, she never says she
complained to Gunter about disability discrimination.
Scheidler does not say, for example, that she complained that
Gunter received better treatment than Scheidler because
Scheidler is disabled and Gunter is not. Indiana argues for
forfeiture of this argument for failure to raise it below. In
reply, Scheidler claims she did raise this argument below, but
she only cites a broader portion of her testimony before the
ALJ and two pages from her response to the motion for
summary judgment below. Again, nowhere in the cited
materials does she say she complained to Gunter about
disability discrimination. So Scheidler forfeited this
argument. And the record does not support it anyway.
   Second, she argues the court ignored the fact that when
she complained to HR about Gunter’s conduct during the
cubicle episode, Scheidler told HR she suﬀered from bipolar
disorder and PTSD and that is why the situation startled and
upset her particularly. Scheidler argues her statement to HR
was itself a complaint that Gunter failed to accommodate
Scheidler as requested. Here, she only cites her testimony
before the ALJ. But the cited testimony does not support her
argument. Moreover, in neither her initial appellate brief nor
her reply does she point to a time when she raised this specific
argument to the district court. The mere fact that Scheidler
argued below that Gunter and others failed to accommodate
her disability misses the point. Such an argument is not
16                                                No. 17-2543

tantamount to an argument that Scheidler complained to HR
that Gunter failed to accommodate and then IDOI retaliated
against Scheidler for making that complaint. So she forfeited
this argument. Also, the record does not support it. Therefore
we need not address the other problems with it.
    Third, she argues the court ignored the fact that her
statement to HR that her disabilities explained her reaction to
Gunter was itself a request for an accommodation regarding
Scheidler’s reaction. Here, she only cites the order granting
summary judgment. Indiana argues for forfeiture for failure
to develop. We agree. We also note her response to the motion
for summary judgment did not adequately develop this
argument. And the record does not support it anyway.
    Her remaining arguments regarding disability-based
retaliation are unavailing. The court committed no reversible
error in granting summary judgment on this claim.
C. Commissioner
   Scheidler brought claims against Indiana and IDOI
Commissioner Stephen W. Robertson, in both his oﬃcial and
personal capacities. The court granted full summary
judgment to Robertson on grounds not raised by Defendants,
without notice or a reasonable response time, in violation of
Rule 56(f)(2). Appellees admit this was an error. But the error
was harmless. Independent of the Robertson irregularity,
Scheidler lost all her claims at summary judgment or trial
anyway. She oﬀers no satisfactory explanation of how the
premature summary judgment for Robertson ultimately
prejudiced her. Finding no reversible error regarding
summary judgment, we turn to the trial.
No. 17-2543                                                 17

D. Exclusion of Thomas evidence
   Donna Thomas was an IDOI employee terminated in
December 2011 after saying a racial slur. HR Director Dailey
discussed Thomas at Scheidler’s ALJ hearing. In moving for
summary judgment, Defendants referenced this testimony.
Defendants asserted they terminated Thomas for her single
slur. Scheidler challenged this at summary judgment. She
said Thomas committed multiple infractions before the slur,
Defendants gave her progressive discipline rather than
immediate termination, and they did not terminate her for a
single slur.
    At trial, after the direct examination of Scheidler, her
attorney asked to be allowed to introduce four documents
from Thomas’s personnel file to show IDOI treated a
comparable person better than Scheidler. The court denied
the admissibility of these documents, but expressly allowed
the possibility Scheidler could introduce them through other
witnesses. But she failed to pursue this opening. She called no
further witnesses and she did not seek admission of the
documents through any Indiana witness.
    Therefore Scheidler forfeited this evidentiary issue by
forgoing the court’s invitation to seek admission of the
exhibits later. See Ennin v. CNH Indus. Am., 878 F.3d 590, 596
(7th Cir. 2017) (concluding it is “the very essence of waiver”
to choose not to present evidence when given the
opportunity). Anyway, the standard of review is abuse of
discretion, Haynes v. Ind. Univ., 902 F.3d 724, 730 (7th Cir.
2018), and the court did not abuse its discretion.
   Besides, Scheidler has not oﬀered suﬃcient reasons to
convince us admission would have changed the outcome.
18                                            No. 17-2543

                     IV. Conclusion
   We considered all Scheidler’s arguments and found none
availing. Finding no reversible error, we AFFIRM.